Citation Nr: 1218336	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine (previously claimed as a neck condition with arthritis), to include as secondary to the service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and as secondary to the service-connected arthritis of the left knee.

3.  Entitlement to service connection for lumbar disc disease (previously claimed as a back condition with arthritis), to include as secondary to the service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and as secondary to the service-connected arthritis of the left knee.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and as secondary to the service-connected arthritis of the left knee.

5.  Entitlement to service connection for gouty arthritis of the bilateral great toes (previously claimed as bilateral gout), to include as secondary to the service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and as secondary to the service-connected arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1987.

The Veteran's hearing loss and spine claims come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

In July 2010, the Veteran testified at a Board videoconference hearing before the undersigned held at the RO in Nashville, Tennessee.  The hearing transcript has been associated with the claims file.

Upon reviewing the claims folder, in December 2011, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claim of entitlement to service connection for right ear hearing loss.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained and is included in the claims folder for review.  It is noted that the Veteran, along with his representative, were given the opportunity to provide any comments with respect to the opinion.  Those comments have also been included in the claims folder for review.

The RO certified this appeal to the Board in May 2010.  Subsequently, additional lay and medical evidence were added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in April 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

With the exception of the right ear hearing loss claim, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is clear and unmistakable medical evidence that the Veteran entered active duty with pre-existing hearing loss in his right ear.

2.  There is clear and unmistakable medical evidence that the Veteran's active duty did not aggravate his pre-existing right ear hearing loss or cause it to undergo a measurable increase in severity.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not established.  38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1137, 1153, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.326(a), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for right ear hearing loss.  At the outset, the Board will first address two theories of presumptive service connection available for this claim.  

First, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the nervous system have been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, the Board finds that the Veteran is not entitled to presumptive service connection for right ear hearing loss.  The earliest post-service medical treatment records pertaining to hearing loss are dated from 2004, and the Veteran was separated from active duty in 1987.  Since no diagnosis of right ear hearing loss was made within one year of the Veteran's military service separation, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Second, service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran has alleged that his hearing loss progressed gradually, but the earliest evidence showing an increase in loss is dated in 2004, almost twenty years after the Veteran's military separation.  No further discussion of this theory of service connection is required.

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1131 (West 2002).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. 
§ 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to have pre-existed the military service will then be presumed to have been aggravated by the active military service, where there is an increase in the severity of the disorder during the active military service.  The burden to show no aggravation of a pre-existing disease or disorder during the military service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  The claimant is not required to show that the disease or injury increased in severity during the active military service.  Instead, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during the active military service.  See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a pre-existing disorder, the Board must determine whether there has been any measurable worsening of the disorder during the active military service and whether this worsening constitutes an increase in the disorder.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). Temporary or intermittent flare-ups of the pre-existing disorder during the active military service are not sufficient to be considered aggravation unless the underlying disorder, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disorder underwent no increase in severity during the active military service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during and subsequent to the active military service.  38 C.F.R. § 3.306(b).

For hearing loss cases in particular, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  However, for VA disability purposes, impaired hearing must be of a certain level to be considered a disability.  More specifically, VA considers hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the active military service, although a hearing loss disability by these standards must be currently present.  

As an initial matter, the Board notes that the evidence of record reflects a current diagnosis of right ear hearing loss in accordance with VA regulations.  38 C.F.R. § 3.385.  Specifically, at the November 2008 VA audiological examination, the measure of pure tone threshold levels, in decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
35
35

Based upon these findings, the Veteran meets the initial service connection requirement of a current diagnosis in accordance with VA regulations.  38 C.F.R. § 3.385.

Next, the Board notes that audiometric testing at the time of the Veteran's pre-induction physical examination in July 1982 revealed "defective hearing."  The measure of pure tone threshold levels, in decibels, at the noted frequencies were:

 
 
 
HERTZ
 
 
 
 
500
1000
2000
3000
4000
6000
RIGHT
35
30
20
20
20
35

Due to the elevated readings at 500, 1000, and 6000 Hertz, the question of whether the Veteran's right ear hearing loss pre-existed his entry into the active duty was raised.  Accordingly, in December 2011, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claim of entitlement to service connection for right ear hearing loss.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  

In January 2012, the VA Chief of Audiology & Speech Pathology reviewed the Veteran's claims file and provided an advisory medical opinion.  The VA Chief determined that there was clear and unmistakable hearing loss in the right ear present at the Veteran's pre-induction military physical in July 1982.  Specifically, the VA Chief noted that there was hearing loss present at the frequencies of 500, 1000, and 6000 Hertz.  There is no contrary medical evidence in the claims file.

As noted above, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that a threshold higher than 20 decibels indicates hearing loss.  Thus, based on the audiometric evidence showing elevated readings at 500, 1000, and 6000 hertz, the Board finds the Veteran entered his active military service with pre-existing hearing loss in the right ear.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

Next, as described above, in deciding an aggravation claim, after having determined the presence of a pre-existing disorder, the Board must determine whether there has been any measurable worsening of the disorder during his active military service and whether this worsening constitutes an increase in the disorder.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disorder underwent no increase in severity during the active military service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during and subsequent to the active military service.  38 C.F.R. § 3.306(b).

In this regard, the Veteran's service treatment records (STRs) do not contain any complaints of or treatment for right ear hearing loss.  However, the Veteran's DD-214 Form confirms that his Military Occupational Specialty (MOS) was a Combat Medic.  The Veteran testified at his July 2010 Board hearing that he participated in weapons firing during his basic training, and did not use hearing protection.  The Veteran also testified that he was a left-handed shooter.  Thus, the Board will concede that the Veteran was exposed to acoustic trauma during his active military service.  

Audiometric testing was conducted at the Veteran's military separation examination in December 1986.  The measure of pure tone threshold levels, in decibels, at the noted frequencies were:

 
 
 
HERTZ
 
 
 
 
500
1000
2000
3000
4000
6000
RIGHT
35
30
20
15
30
20

Post-service, the Veteran was afforded a VA audiological examination in November 2008.  The VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's "hearing loss in the right ear was not aggravated by military noise exposure."  The examiner considered the Veteran's report that his hearing loss began approximately 25 years ago.  The examiner also noted that the military separation examination showed continued hearing loss in the right ear.  However, the examiner reasoned that there were no significant shifts in the hearing thresholds noted between his military induction in 1982 and his military separation examination in 1987.

Additionally, in the January 2012 advisory medical opinion, the VA Chief of Audiology & Speech Pathology determined that the hearing loss in the right ear was "less likely than not related to military noise exposure."  The VA Chief reasoned that the Veteran's hearing loss in his right ear was "unchanged" during his active military service, as shown by the hearing frequencies noted on his military induction and separation examinations.  The VA Chief noted that there was a slight decrease in the right ear threshold at 4000 Hertz at the military separation examination, but she stated that this decrease was not a significant threshold shift.  The VA Chief indicated that the military defines a significant threshold shift as "15 dB or greater at a single frequency (1000, 2000, 3000, or 4000 Hz) since a 10 dB change is considered test-retest variability by NIOSH.  OSHA defines significant threshold shift as an average of 10 dB or greater change at 2000, 3000 and 4000 Hz."  The VA Chief also noted that the Veteran's hearing in the right ear improved at the 6000 Hertz level at the military separation examination.  Thus, in conclusion, the VA Chief determined that the Veteran's right ear hearing loss was not related to his active military service.
There is no contrary medical or audiological evidence in the claims file.  The Veteran testified that he had an opinion he wanted to submit which would connect his current hearing loss to service.  The opinion was from a Dr. Roth.  The case was held open for the addition of this evidence.  While the Veteran later submitted an opinion that contained nexus opinions on his other service connection claims from a Dr. Ross, he did not submit any evidence from a Dr. Ross, and Dr. Roth's opinion did not address hearing loss.  

Furthermore, since his active duty discharge, the Veteran has been treated by VA and private medical providers beginning in 2004 for his right ear hearing loss.  However, none of these records demonstrate a measurable worsening of the disorder because of the active military service.  For example, the Veteran was recently treated by the VA Medical Center (VAMC) in March 2010.  At the examination, the VA physician noted that the Veteran's right ear hearing loss was unchanged from the prior December 2008 VA examination audiogram.  In sum, these records do not contain objective findings of a measurable worsening of the right ear hearing loss because of the Veteran's active military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As the evidence does not contain any objective findings of a worsening of the disorder as the result of the active military service, aggravation may not be conceded in this case.  The above information constitutes clear and unmistakable evidence that the Veteran's right ear hearing loss was not aggravated by the active military service.  The only nexus opinions associated with the claims file on this point are the negative opinions of the November 2008 and January 2012 VA examiners.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the Veteran contends that his current disorder was caused or aggravated by his active military service.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  Though he has some specialized medical training, it is not shown that he has special training as an audiologist, otolaryngologist, or otologist.    See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his right ear hearing loss.  

Additionally, the Veteran has raised several complaints associated with the VHA opinion received from C. Snead, M.S., CCC-A.  Regarding the slight decrease of hearing at 4000 hertz shown on the 1986 discharge examination, she indicated that it was not a significant change and pointed out that his hearing was improved at 6000 hertz.  She provided a reasonable explanation for her findings of no aggravation and the Board must rely on this opinion as it too it not competent to provide an opinion or give conclusions based upon test results.  Finally, the question of whether the hearing loss is a hereditary is not a issue posed by the facts of this appeal.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for right ear hearing loss is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2008 and May 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2008 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claim in January 2009.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal Board hearing.  He has been afforded a VA examination and VA medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the Board hearing, the VLJ specifically noted the issue as entitlement to service connection for hearing loss of the right ear.  The Veteran was assisted at the hearing by an accredited representative from the Tennessee Department of Veterans' Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had additional evidence to submit in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder, that might have been overlooked or were outstanding, that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's symptomatology since his active military service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's right ear hearing loss to his active military service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


ORDER

The claim for service connection for right ear hearing loss is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Regarding the lumbar spine and cervical spine claims, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran was provided notice letters in March 2008 and May 2008, but both letters failed to address the requirements for establishing secondary service connection for these specific claims.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. 
§§ 1131, 5103(a); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011); see Dingess, 19 Vet. App. at 473.

Additionally, the most recent outpatient treatment records from the Tennessee Valley VAMC are dated from July 2010.  The most recent outpatient treatment records from the Nashville, Tennessee, VAMC are dated from May 2006.  All pertinent records since these dates should be obtained and added to the claims file.  The Veteran's private records, currently contained in the claims file, should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran VA examinations to determine the etiology of his currently diagnosed degenerative joint disease of the cervical spine, lumbar disc disease, hypertension, and gouty arthritis of the bilateral great toes.  The Veteran was afforded VA examinations in August 2008 and February 2009.  The Board finds these VA examinations to be inadequate for the following reasons.  

First, the VA examinations are inadequate because the VA examiners only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, with respect to all of the claims.  38 C.F.R. § 3.310.  The Court held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that the disorders on appeal are caused by or aggravated by his service-connected left knee disabilities.  Therefore, these medical opinions are essential to the Veteran's claims.  

Second, regarding the cervical spine claim, the August 2008 VA examiner did not provide a medical opinion concerning direct service connection (i.e., whether the Veteran's currently diagnosed degenerative joint disease of the cervical spine is directly related to his active military service).  The examiner determined that the Veteran did not have a current cervical spine disorder, and thus did not provide a medical opinion concerning direct service connection.  However, in an August 2004 VA treatment record, the Veteran was diagnosed with "chronic cervical pain due to degenerative joint disease (DJD)."  Further, the Veteran's STRs contain a March 1984 back injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing the requirements for when a VA medical opinion must be obtained).  Therefore, the Board finds that a medical opinion on the issue of direct service connection is necessary before the cervical spine claim can be decided on the merits.  

Third, subsequent to these VA examinations, the Veteran submitted a private medical opinion dated in August 2010.  In the opinion, the private medical provider, Dr. R., determined that the Veteran's service-connected left knee disabilities caused his obesity and gait disturbances, which then caused his current back problems, hypertension, and gout.  The examiner did not review the claims file in forming his medical opinion.  To date, a VA examiner has not considered these assertions.  Thus, the Board finds that additional medical opinions are required in order to address these causation theories.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before decisions on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claims of entitlement to service connection for degenerative joint disease of the cervical spine and lumbar disc disease, to include as secondary to the service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and as secondary to the service-connected arthritis of the left knee.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

2.  Obtain all pertinent VA outpatient treatment records from the Tennessee Valley VAMC since July 2010 that have not been secured for inclusion in the record.
Obtain all pertinent VA outpatient treatment records from the Nashville, Tennessee, VAMC since May 2006 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed degenerative joint disease of the cervical spine.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative joint disease of the cervical spine was incurred during his period of active duty from October 1982 to March 1987?  The VA examiner should consider the Veteran's March 1984 back injury. 

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative joint disease of the cervical spine is due to his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity and gait disturbances, which then caused his current back problems.  The examiner should discuss both the obesity and gout assertions in his opinion.

(c)  Is it at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the cervical spine is permanently aggravated by his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity and gait disturbances, which then caused his current back problems.  The examiner should discuss both the obesity and gout assertions in his opinion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and all examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).

5.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed lumbar disc disease.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lumbar disc disease was incurred during his period of active duty from October 1982 to March 1987?  The VA examiner should consider the Veteran's March 1984 back injury. 

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lumbar disc disease is due to his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity and gait disturbances, which then caused his current back problems.  The examiner should discuss both the obesity and gout assertions in his opinion.

(c)  Is it at least as likely as not that the Veteran's currently diagnosed lumbar disc disease is permanently aggravated by his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity and gait disturbances, which then caused his current back problems.  The examiner should discuss both the obesity and gout assertions in his opinion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension was incurred during his period of active duty from October 1982 to March 1987?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hypertension is due to his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity, which then led to his hypertension.  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed hypertension is permanently aggravated by his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity, which then led to his hypertension.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed gouty arthritis of the bilateral great toes.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed gouty arthritis of the bilateral great toe was incurred during his period of active duty from October 1982 to March 1987?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed gouty arthritis of his bilateral great toes is due to his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity, which then led to his gout.  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed gouty arthritis of the bilateral great toes is permanently aggravated by his service-connected residuals of a post-operative chronic instability of the left knee, brace dependant, and his service-connected arthritis of the left knee?  The VA examiner should consider and address the August 2010 private medical opinion, which determines that the Veteran's service-connected left knee disabilities caused his obesity, which then led to his gout.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


